Case 1:18-cv-07178-ENV-JO Document 45-9 Filed 06/01/20 Page 1 of 23 PageID #: 708




                                                                        E

                                                                        X

                                                                        H

                                                                        I

                                                                        B

                                                                        I

                                                                        T



                                                                        H
  Case
    Case         «I? s SI M. IDocument
       1:18-cv-07178-ENV-JO
          1:18-cv-07178-ENV-JO  Document
                                       45-9
                                         8 Filed
                                            Filed 05/07/19
                                                  06/01/20 Page
                                                           Page 12 of
                                                                   of 323PageID
                                                                          PageID#:#:27709



AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No. C1/                        7/7^
                                                          PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

          This summons for (name ofindividudt and title, ifany)
 was received by me on (date) ^ ^ I f ■
           □ I personally served the summons on the individual at (place)
                    I^                                                          on (date)                                     ;or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                 , a person of suitable age and discretion who resides there,
           on (date)                              , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                             , who is
           designated by law to accept service of process on behalf of (name oforganization)
                                                                                on (date)                                     ;or


           □ I returned the summons unexecuted because                                                                                     ;or


                       (specify): T
                       (specify)

                                   -f
                                                                                        H&yvt
                                                                                   &QaA-V<^
           My fees are $                          for travel and $                   for services, for a total of $                 0.00



           I declare under penalty of perjury that this information is true.


Date;
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                     Sl'fB iAu)A£fi         Server's address


Additional information regarding attempted service, etc:




                                                                                             .PRO SE OFFICE
                                                                                                                 »sV!>.ara[
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                       8 Filed
                                          Filed 05/07/19
                                                06/01/20 Page
                                                         Page 23 of
                                                                 of 323PageID
                                                                        PageID#:#:28710
                                                                                      c ^/7
                                                      (JV                                                                     if
 AO 440(Rev.06/12) Summons in a Civil Action


                                     United States District Court
                                                                 for the

                                                     Eastern District of New York



         BOYSIN LORICK AND CYNTHIA LORICK

                                                                                 VITALIANO,J.
                           Plaintiff(s)
                                V.                                         Civil Action No.

  KILPATRICKTOWNSEND AND STOCKTON LLP;
  COLIN M. BERNARDINO; KEITH BRANDOFINO;
  JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
     AND BERKADIA COMMERCIAL MORTGAGE                                                   ORENSTEIN, M.J.
                          Defendant(s)


                                                  SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                          1114 Avenue of the Americas
                                          New York. NY 10036

                                          COLIN M. BERNARDINO
                                          1114 Avenue of the Americas
                                          New York. NY 10036                                          (Please See Attached)

          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee of Ae United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attorney,
 whose name and address are:              Pro Se Plaintiffs:
                                                 BOYSIN LORICK                      CYNTHIA LORICK
                                                 38 UTICA ROAD                      38 UTICA ROAD
                                                EDISON, NJ 08820                    EDISON. NJ 08820




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF CO

         DEC 17 2018
 Date:
                                                                                        Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                       8 Filed
                                          Filed 05/07/19
                                                06/01/20 Page
                                                         Page 34 of
                                                                 of 323PageID
                                                                        PageID#:#:29711



                                                                                     U.S. Postal Service^
                                                                                     CERTIFIED MAIt:™ RECEIPT
                                                                            r- I
                                                                                     (Domestic Mail Only; No Insurance Coverage Provided)
                                                                            zr       Fnr ri pliverv information visit our website at www.uspsxon^
                                                                            ru

                                                                                                             a     u           a         J5*«a
                                                                             zr

                                                                             m                     Pos^ia'
                                                                                               Certified Fee                /$koo
                                                                                                                            V rif|-s rtfi
                                                                             Ol                                                                              Postmarit ^ \
                                                                             □          Return Receipt Fee
                                                                                                                            /c^O.OO                            Hero     •(^\
                                                                             □      (Endorsement Required)                                                              wmA 1
                                                                             a
                                                                                     Restricted Dellveiy Fee             1 a? I®*®®
                                                                                    (Endorsement Required)

                                                                                                                                                        04/11/201^
                                                                             o
                                                                                                           $0. ^5                                                          /
                                                                             r-                                             V'---
                                                                             LO      Total Postage & Fees
                                                                             r=\                           *rl / ft<C       —^       •


                                                                              r=l

                                                                            , C3
                                                                              IV


                                                                                                                                                      See Reverse forlnstruclions
                                                                                    PS Form 3800, August 2006




                        UNITEDSTATES                                         Certificate oi
                      POSTAL SERVICE^                                                     Mailing
        This Certificate of Mailing provides evidence that mall has Iwen presented to USPS® for mailing.
        This form may t>e used forji^esti9^^ international mail.
        From:                                                                                                           ^ >              in      cn



                                                                                                                                            ■5
                                                        /f                                                              « 1J<0 3
                                                                                                                        o                        «
                                                                                                                        Q- o®!-^
                                                                                                                             flC    o.
                                                                                                                        3    m      <




        PS Form 3817, April 2007 PSN 7530-02-000-9065
    Case
      Case
         1:18-cv-07178-ENV-JO
            1:18-cv-07178-ENV-JODocument
                                  Document
                                         45-9
                                           9 Filed
                                              Filed 05/07/19
                                                    06/01/20 Page
                                                             Page 15 of
                                                                     of 323PageID
                                                                            PageID#:#:30712

                        W' it I i      ^i       (;
AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)
                                                                                                                 AJOmQ
Civil Action No. CTW^tTW
                                                         PROOF OF SERVICE
                   (This section should not befiled with the court unless required

          This summons for (name of
                                  findiv^ual  aqd title, ifany)
                                   individual and

 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                               on (date)                             ;or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
           on (date)                             , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                       , who is

           designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                              ;or


           Qorfrretumed the summons unexecuted because
                       (specify):




           My fees are $                         for travel and $                   for services, for a total of $          0.00



           I declare under penalty of perjury that this information is true.


 Date: ^ j^l jl ^                                                                          Server's signature



                                                                                       Printed name and title




                                                                    Sl-^13 MumM.           Server's address
                                                                                                                     diUtn  v


 Additional information regarding attempted service, etc:
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                       9 Filed
                                          Filed 05/07/19
                                                06/01/20 Page
                                                         Page 26 of
                                                                 of 323PageID
                                                                        PageID#:#:31713
                                                                                       178                           OPY
 AO 440(Rev.06/12) Summons in a Civil Action
                                                       CV 18
                                    United States District Court
                                                                 for the

                                                     Eastern District of New York



         BOYSIN LORICK AND CYNTHIA LORICK

                                                                                 VITAUANO,J.
                           Plaintiff(s)
                                                                           Civil Action No.

   KILPATRICKTOWNSEND AND STOCKTON LLP;
   COLIN M. BERNARDINO; KEITH BRANDOFINO;
   JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
     AND BERKADIA COMMERCIAL MORTGAGE                                                   ORENSTEIN, MJ.
                          Defendant(s)

                                                  SUMMONS IN A CIVIL ACTION


 To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                          1114 Avenue of the Americas
                                          New York, NY 10036

                                          COLIN M. BERNARDINO
                                          1114 Avenue of the Americas
                                          New York, NY 10036                                         (Please See Attached)

          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or eniployee ofthe United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:              Pro Se Plaintiffs:
                                                 BOYSIN LORICK                      CYNTHIA LORICK
                                                 38 UTICA ROAD                      38 UTICA ROAD
                                                EDISON, NJ 08820                    EDISON, NJ 08820




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF CO


         DEC 17 201?:
 Date:
                                                                                        Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                       9 Filed
                                          Filed 05/07/19
                                                06/01/20 Page
                                                         Page 37 of
                                                                 of 323PageID
                                                                        PageID#:#:32714



                                                                                       U.S. Postal:ServiceiML                                ,
                                                                                       CERTiFlED MAIL™ RECEIPT^                                        ■
                                                                                      (DomesticMail Only;:NoInsurance CoveragePrmid^
                                                                                       For delivery information visit our website at www.uspsxo^



                                                                                                Certifiod Fee
                                                                                                                                            Postmaifc lO
                                                                                                                        tern
                                                                                                                                              Here
                                                                                           Return Receipt Fee           $0.00
                                                                                      (Endorsement Required)
                                                                                       Restricted Delivery Fee
                                                                                      (Endorsement Required)
                                                                                                           $0.
                                                                                        Total
                                                                                         .    Postage & Fees

                                                                                       Sent
                                                                                r=l

                                                                                O     "SftBflf, AptWcC;'
                                                                                       orPO Box No.
                                                                                P-
                                                                                       C^rste^' Wsivu'lPt,
                                                                                                                                     See Reverse for Instruction
                                                                                       PS Fornr 3800. August-2006




                          UNITED STATES                                     Certificate cj
                         POSTAL SERVICE,                                                  Mailinj
         1 This Certificale of MajHttg provides evldenpo^at mail has t>een printed to U^S® for mailing           <              <o
         j This form may^ usBo foijqmestiq^^tqfnational mail.
         ! From:                                                                                                 s5          21
         »

                                                                                                                 S2 ^S.,-0
                                                                                                                 O  J<o J3    2
                                                                                                                              s
                                                                                                                 «!
                                                                                                                 3 m   <




             i   To:




                          0iz6'tG^ ^

                 PS Fonn 3817.April 2007 PSN 7530-02-000-9065
    Case
      Case
         1:18-cv-07178-ENV-JO
           1:18-cv-07178-ENV-JODocument
                                 Document
                                        45-9
                                          10 Filed
                                             Filed 06/01/20
                                                   05/07/19 Page
                                                            Page 81 of
                                                                    of 23
                                                                       3 PageID
                                                                          PageID#:#:33
                                                                                     715


                                 ft' A'd If
                                               fcf .i,"'
AO 440(Rev. 06/12) Summons in a Civil Action (Page 2)

Civil Action No.             l/''
                                / « 7/7^
                                                           PROOF OF SERVICE
                    (This section should not befiled with the court unless required by Fed. R. Civ. P.4(I))

           This summons for (name ofindividual and title, ifany)
 was received by me on(date) ^ S
           □ I personally served the summons on the individual at (place)
                                                                                 on (date)                             ;or


           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                  , a person of suitable age and discretion who resides there,
           on (date)                               , and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                      , who is
            designated by law to accept service of process on behalf of (name oforganization)
                                                                                 on (date)                             ;or



           □ I returned the summons unexecuted because                                                                              ;or


           [£K5ther (specify): Hacii4
                                                                                                Sl2t>
           My fees are $                           for travel and $                   for services, for a total of $         o.OO


           I declare under penalty of perjury that this information is true



 Date:                                                                  MiW AaAA>.eAa^       Server's signature



                                                                                         Printed name and title




                                                                                                                       -01^ /k/
                                                                                             Server's address


 Additional information regarding attempted service, etc:
Case
  Case
     1:18-cv-07178-ENV-JO
       1:18-cv-07178-ENV-JODocument
                             Document
                                    45-9
                                      10 Filed
                                         Filed 06/01/20
                                               05/07/19 Page
                                                        Page 92 of
                                                                of 23
                                                                   3 PageID
                                                                      PageID#:#:34
                                                                                 716
                                                                                   D ^:^/7
                                                        CV                                                                   ir^

 AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                  for the

                                                      Eastern District of New York


         BOYSIN LORICK AND CYNTHIA LORICK

                                                                                  VITAUANO,J.
                            Plaintifffs)
                                V.                                          Civil Action No.

   KILPATRICKTOWNSEND AND STOCKTON LLP;
   COLIN M. BERNARDINO; KEITH BRANDOFINO;
   JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
     AND BERKADIA COMMERCIAL MORTGAGE                                                    ORENSTEIN, MJ.
                           Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION


 To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036

                                           COLIN M. BERNARDINO
                                           1114 Avenue of the Americas
                                           New York, NY 10036                                          (Please See Attached)

          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or eniployee ofthe United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:               Pro Se Plaintiffs:
                                                  BOYSIN LORICK                      CYNTHIA LORICK
                                                  38 UTICA ROAD                      38 UTICA ROAD
                                                 EDISON, NJ 08820                    EDISON, NJ 08820




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                               CLERK OF CO

          DEC 17 2018
 Date:
                                                                                         Signature ofClerk or Deputy Clerk




                                                                                                                              J
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        10 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page10
                                                                 3 of
                                                                   of 323PageID
                                                                          PageID#:#:35717



                                                                                             U.3.: postal:ServiceTM-; ■                  l                 ^
                                                                                             CERTIFIED MAILtm RECEIPT
                                                                                            (Domestic Mail Only- No Insurance Coverage Provided)
                                                                                                                           our website at'www.usps.corTitt




                                                                                                     Certified Fes

                                                                                               Return Receipt Fee                                 Postmark
                                                                                         (Endorsement Required)                                     Here
                                                                                           Restricted Oellvety Fee
                                                                                         (Endorsement Requireg
                                                                                           Total Postage & Fees
                                                                                                                                           04/11/201^
                                                                                         SontTo
                                                                                                     b,u/y3ir,

                                                                                                                     TlTesei^rT
                                                                                         PS Forrri 3800,August 2006.,;—
                                                                                                                                     ■:.._See Reverse for Instructioris




                      UNITEDSTATES                                        Certificitei
                     POSTAL SERVICE.                                         ' Maitii
       ^js Cettificate of Mailing provides evidence that mall has been prd^nted to USPS® for mail
       This form may be i^d for doiMstic and intemational mall.       ' -=


                                                                                                                      lO
                                                                                                         o     .
                                                                                                         ^ z «Se
                                                                                                         9
                                                                                                         <0 0^c<
                                                                                                         3   CD



               2EW71
                                                            p.
                                                                             9-^-^

     I PS Form 3817, April 2007 PSN 7530-02-000-9065
 Case
   Case
      1:18-cv-07178-ENV-JO
         1:18-cv-07178-ENV-JODocument
                               Document
                                      45-9
                                         11 Filed
                                             Filed06/01/20
                                                   05/07/19 Page
                                                             Page11
                                                                  1 of
                                                                    of 423PageID
                                                                           PageID#:#:36718

                   iI&         111'/ ^ hir^
AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)                                                                 A y
 Civil Action No. 7/7^
                    '                                                               ■




                                                         PROOF OF SERVICE
                                                                                                                               ai3kffiS5i$;S5S5^|$gg^;;y
                   (This section should not befiled with the court unless

          This summons for(name ofindividualand title, ifany) 8ofS/k/ /o/^/cZc
 was received by me on (date)               y/g/jf
          □ I personally served the summons on the individual at (place)
                                                                               on (date)                                 ;or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
          on (date)                              , and mailed a copy to the individual's last known address; or

          □ I served the summons on (name of individual)                                                                           , who is
           designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)                                 ;or


          Q/'l^tunj^d the summons unexecuted because                                                                                         or




          ero«x«(specify), ffiejy (pM                                         T                                           iF^'^ 1~~
            CeFiriPicB-
          LIL,.,                                 for travel and $                   for services, for a total of $             0.00



          I declare under penalty of perjury that this information is true.


 Date   : -V/zz/f-                                                                         Server's signature



                                                                                        Printed name and title




                                                                Rn6 MoMkA
                                                                                           Server's address          '


Additional information regarding attempted service, eto:                     £r /n /
r u)e^vi-m uhplt^
f                           ^ u-liojii y

tAfdi'dUAS
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        11 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page12
                                                                 2 of
                                                                   of 423PageID
                                                                          PageID#:#:37719
                                                                                                                             D,


AO 440(Rev. 06/12) Summons in a Civil Action


                                     United States District Court
                                                                  for the

                                                      Eastern District of New York


        BOYSIN LORICK AND CYNTHIA LORICK

                                                                                  VITALIANO,J.
                           Plamtiff(s)
                                V.                                          Civil Action No.

  KILPATRICKTOWNSEND AND STOCKTON LLP;
  COLIN M. BERNARDINO; KEITH BRANDOFINO;
  JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
    AND BERKADIA COMMERCIAL MORTGAGE                                                     ORENSTEIN, M.J
                          Defendant(s)

                                                   SUMMONS IN A CIVIL ACTION


To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                         1114 Avenue of the Americas
                                         New York, NY 10036

                                         COLIN M. BERNARDINO
                                         1114 Avenue of the Americas
                                         New York, NY 10036                                           (Please See Attached)

          A lawsuit has been filed against you.

         Within 21 days after service of this summons on you(not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ.
P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
whose name and address are;              Pro Se Plaintiffs:
                                                 BOYSIN LORICK                       CYNTHIA LORICK
                                                 38 UTICA ROAD                       38 UTICA ROAD
                                                 EDISON, NJ 08820                     EDISON, NJ 08820



          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.



                                                                               CLERK OF CO


         DEC 17 2018
Date:
                                                                                         Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        11 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page13
                                                                 3 of
                                                                   of 423PageID
                                                                          PageID#:#:38720




   Defendants Name and Addresses Continued



   KEITH BRANDOFINO

  1114 Avenue of the Americas

   New York, NY 10036


  JOHN M. CHURCH

  3826 South New Hope Road
   Gastonia, NC 28056


  SUMIT JAIN

  8720 Red Oak Boulevard, Suite 300
   Charlotte, NC 28217


   WELLS FARGO

  420 Montgomery Street
   San Francisco, CA 94104


   BERKADIA COMMERCIAL MORTGAGE

   8720 Red Oak Boulevard, Suite 300
   Charlotte, NC 28217
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        11 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page14
                                                                 4 of
                                                                   of 423PageID
                                                                          PageID#:#:39721




                                                                         I^iformation visit our



                                                                         Po

                                                                      CerUfled Fee                          istn^i
                                                               Return Receipt
                                                           (Endorsement Required)

                                                                              $0
                                                             Total Postage & Fees

                                                            Sent To                                    li
                                                               PosoxNo.                           T ly   /<n/7^c?




                     UNITEDSTATES
                                                         Certificate C
                    POSTAL SERWirr                               Mailin
           ThllS^y toS"KmefBcSintersml."®®"                ^ USPS^r.maHIn            Q
                                                                                     <
           From;                                                                     O.
                                                                                     lu
                                                                                          >
                                                                                          z       LO
                                                                                     o .
                                                                                     ^ z  —h-
                                                                                       >. ®z

                                                                                     Q. 0«v^2
                                                                                          £ 0.
                                                                                     3 (D ^




                   /Vf /vy
          PS Form 3817,April 2007 PSN 7530-02-000-9065
      Case
        Case
           1:18-cv-07178-ENV-JO
              1:18-cv-07178-ENV-JO
                               ft Document
                                  I Document
                                           45-9
                                              12 Filed
                                                  Filed06/01/20
                                                        05/07/19 Page
                                                                  Page15
                                                                       1 of
                                                                         of 323PageID
                                                                                PageID#:#:40722
                                f r a T/tv «« g H A-


     AO 440 {Rev. 06/12) Sununons in a Civil Action (Page 2)

      Civil Action No. ci/
                                                                                                                       c
                                                                                                                       dres      tf
                                                                 PROOF OF SERVICE
                          (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

                This summons for(name ofindividual^nd title, ifany)
      was received by me on(date) ^j^ JI ^
                □ I personally served the summons on the individual at (place)
                                                                                      on (date)                               ; or

                □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                       , a person of suitable age and discretion who resides there,
                on (date)                                , and mailed a copy to the individual's last known address; or

                □ I served the summons on (name of individual)                                                                          , who is
                 designated by law to accept service of process on behalf of (name oforganization)
                                                                                      on (date)                               ; or

                □ I returned the summons unexecuted because                                                                                  ; or




                                                                                                                        2-^2-/7
                My fees are $                           for travel and $                  for services, for a total of $              o.OO


                I declare under penalty of perjury that this information is true.

IK



     Date:
                                                                                                  Server's signature



                                                                                              Printed name and title




                                                                     ^'^13                                                      //V^
                                                                                                  Server's address


     Additional information regarding attempted service, etc:
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        12 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page16
                                                                 2 of
                                                                   of 323PageID
                                                                          PageID#:#:41723
                                                                                WiV     C ;^i/7
                                                                                 U

  AO 440(Rev. 06/12) Summons in a Civil Action


                                      United States District Court
                                                                   for the

                                                       Eastern District of New York



          BOYSIN LORICK AND CYNTHIA LORICK

                                                                                      VITALIANO
                             Plaintifffs)
                                 V.                                          Civil Action No.

    KILPATRICKTOWNSEND AND STOCKTON LLP;
    COLIN M. BERNARDINO; KEITH BRANDOFINO;
    JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
      AND BERKADIA COMMERCIAL MORTGAGE                                                    ORENSTEIN, MJ.
                            Defendant(s)


                                                    SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                            1114 Avenue of the Americas
                                            New York, NY 10036

                                            COLIN M. BERNARDINO
                                            1114 Avenue of the Americas
                                            New York, NY 10036                                          (Please See Attached)

           A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you (not counting the day you received it) — or 60 days if yoi
 are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are:               Pro Se Plaintiffs:
                                                   BOYSIN LORICK                      CYNTHIA LORICK
                                                   38 UTICA ROAD                      38 UTICA ROAD
                                                  EDISON, NJ 08820                     EDISON. NJ 08820




           If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                               CLERK OF CO

                C 17 2018
 Date:
                                                                                          Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        12 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page17
                                                                 3 of
                                                                   of 323PageID
                                                                          PageID#:#:42724
                                                                                          U.S. Postal Service™
                                                                                J-
                                                                                          CERTIFlED MAIL™ RECEIPT
                                                                                J3                                                    Cdk/erage Provided)
                                                                                a-
                                                                                ru        ^delivery information s,sit our web^i!^^^^.usp3>lm'!''
                                                                                                                   a   '5as5» /a
                                                                                   1                       —                                   U ^
                                                                                                       PosS^f^    V - /ff                               031
                                                                                                                         \ • »9U«UU
                                                                                                  CertiKed Fee
                                                                                                                           ^0.00
                                                                                            Return Receipt Fee
                                                                                       (Endorsement Required)
                                                                                                                         \o^O.OO                   Postmark ^j
                                                                                                                         \^.oe                       Here      C) /
                                                                                                              1
                                                                                        Restricted Dellvety Fee
                                                                                       (Endorsement Required)
                                                                                                         $0.                                             •■ y
                                                                                        Totai Postage & Fees      $-
                                                                                                         41 i                         £2"04/1172019



                                                                                       t^fy^k&TTE: h/T' ^s?a.i-7
                                                                                  :Fi>,i:orm:3aU0r A ugust-200e-—                     -
                                                                                                                                          See Reverse for Instructions




                         UNITEDSTATES                                        Certificate
                       POSTAL SERVICE.                                                     Mail
          Thta                                ®vWence that mail has been presented to USPS® for i
          This form may bo ^sgjCfor ctefSrfstic and international mail.                                     o

          From:

                                                                                                            h
                                                                                                            O
                                                                                                                           ID
                                                                                                                               ■s
                                                                                                           tt
                                                                                                            .


                                                                                                           3 tD ^




         PS Form 3817,April 2007 PSN 7530-02-000-9065
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        13 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page18
                                                                 1 of
                                                                   of 323PageID
                                                                          PageID#:#:43725

                                          hi -
AO 440(Rev. 06/12) Summons in a cml Action(Page 2)                                                          MAY a ? 2019
Civil Action No. di/ IS' int'
                                                       PROOF OF SERVICE
                                                                                                                 v.« I.iiAViJ*?t vf   'A-u:';.t


                   (This section should not befiled with the court unless required by Fed. R. Civ. P. 4(I))

          This summons for (name ofindividual and title, ifany)
was received by me on (date)        "jDo
          □ I personally served the summons on the individual at (place)
                                                                                on (date)                                             ;or


          □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                  a person of suitable age and discretion who resides ther
          on (date)                            , and m^led^ copy t^he individual's last known address;

          □ I served the summons on (nameofindiviMal)                                                                   /yY                                    ~
                                                                             =—^                7^
           designated by law to accept service of process on behalf of (name of organization)
                                                                                on (date)                                             ;or


          llKfreti the summons unexecut^ because                          [a f/'^            ^                                                           ;or
              Q fFlCe.
          aoth.r(specm                                                          II-/ 'P<FFI^


          My fees are $                        for travel and $                     for services, for a total of $                                0.00



          1 declare under penalty of perjury that this information is true.


Date:      M nh
                                                                                            Server's signature



                                                                                        Printed name and title




                                                                     \)i3
                                                                                            Server's address


Additional information regarding attempted service, etc:




                                                                                                            ^^.hohi
                                                                                                            alujil
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        13 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page19
                                                                 2 of
                                                                   of 323PageID
                                                                          PageID#:#:44726
                                                                                                                             b bb

 AO 440(Rev. 06/12) Summons in a Civil Action
                                                        CV 18                                                                r- !l/

                                     United States District Court
                                                                  for the

                                                      Eastern District of New York


         BOYSIN LORICK AND CYNTHIA LORICK

                                                                                  VITALIANO, J.
                            Plaintiff(s)
                                V.                                          Civil Action No.

   KILPATRICKTOWNSEND AND STOCKTON LLP;
   COLIN M. BERNARDINO; KEITH BRANDOFINO;
   JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
     AND BERKADIA COMMERCIAL MORTGAGE                                                    ORENSTEIN, MJ.
                           Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

 To:(Defendanfs name and address) KILPATRICKTOWNSEND AND STOCKTON LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036

                                           COLIN M. BERNARDINO
                                           1114 Avenue of the Americas
                                           New York. NY 10036                                         (Please See Attached)

          A lawsuit has been filed against you.

          Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or erhployee ofthe United States described in Fed. R. Civ.
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
  whose name and address are:              Pro Se Plaintiffs:
                                                  BOYSIN LORICK                      CYNTHIA LORICK
                                                 38 UTICA ROAD                       38 UTICA ROAD
                                                 EDISON, NJ 08820                    EDISON, NJ 08820




          If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                               CLERK OF CO^

          DEC 17 2018
 Date:
                                                                                         Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        13 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page20
                                                                 3 of
                                                                   of 323PageID
                                                                          PageID#:#:45727



                                                                                   U.S. Postal ServiceTM
                                                                                   CERTIFIED MAIL™ RECEIPT
                                                                                   (Domestic Mail Only:No Insurance Coverage Provided)



                                                                                              Certiited Fee          ^$0.00
                                                                                                                                           Postmark
                                                                                                                                             Here
                                                                                        Return Receipt Fee
                                                                                  (Endoisement Required)                                              Aj

                                                                                    Restricted Delivery Fee
                                                                                  (Endorsement Require®
                                                                                                        vU 1

                                                                                     Total Postage & Fees
                                                                                                            4i




                                                                                                                                    See Reverse for Instructions
                                                                                    PS Form 3800, August 2006



                           UNITBPSTATES                                         Certificate
                          POSTAL SERVICE                                              Mailir
           This Certificate of Mailing provides evidence that mail has Ireen presented to USPS® for maill
         i This form may be usetfor dop^tic and Intemational mall.
           From?             ^S                                                                                  s-       2
                                                                                                                 < z «±:
                                                                                                                 j- > 2z      .5
                                                                                                                 S? —*<0 ^    "jT
                                                                                                                 O >dot.,-o   2

                                                                                                                 « g-£<^°=
                                                                                                                 =3 ffl
                                                                                                                     <




            To:




                           WM-
           PS Form 3817,April 2007 PSN 75304)2.000-9065
   Case
     Case
        1:18-cv-07178-ENV-JO
           1:18-cv-07178-ENV-JODocument
                                 Document
                                        45-9
                                           14 Filed
                                               Filed06/01/20
                                                     05/07/19 Page
                                                               Page21
                                                                    1 of
                                                                      of 323PageID
                                                                             PageID#:#:46728


                                                                             ^?S       k^      f    '•' ■ ''
AO 440(Rev. 06/12) Summons in a Civil Action(Page 2)

 Civil Action No.


                                                         PROOF OF SERVICE
                                                                                   1' ^                                          <a^-JWftM3»iaiisS5syF5iEKti?


                   (This section should not befiled with the court unless required by                          Civ. P. 4(I))

          This summons for(name ofindividual and title, ifany)^.So^s'/t/lvnck f
 was received by me on (date)

           □ I personally served the summons on the individual at (place)
                                                                               on (date)                                   or



           □ I left the summons at the individual's residence or usual place of abode with (name)
                                                                , a person of suitable age and discretion who resides there,
           on (date)                              and mailed a copy to the individual's last known address; or

           □ I served the summons on (name of individual)                                                                          , who is

            designated by law to accept service of process on behalf of (name of organization)
                                                                               on (date)


           ©'Yretunied the suntinons unexecuted because
                                        i<? a
           D Othe^jpeci^/'



           My fees are $                         for travel and $                   for services, for a total of $              o.OO


           I declare under penalty of perjury that this information is true.



 Date;         lull 9                                                                      Server's signature

                                                                     dHRtS
                                                                                       Printed name and title




                                                                                MampA      Server's address
                                                                                                                    SMfn
 Additional information regarding attempted service, etc:

X mMjt m      f
  r.,    hipIiI
       I, 'i                     vhihl
^ S JJj
                                 a,                            ^
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        14 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page22
                                                                 2 of
                                                                   of 323PageID
                                                                          PageID#:#:47729



  AO 440(Rev.06/12) Summons in a Civil Action


                                      United States District Court
                                                                  for the

                                                      Eastern District of New York


          BOYSIN LORICK AND CYNTHIA LORICK




                            Plaintifffs)
                                 V.                                         Civil Action No.

   KILPATRICKTOWNSEND AND STOCKTON LLP;
   COLIN M. BERNARDINO; KEITH BRANDOFINO;
   JOHN M. CHURCH;SUMIT JAIN; WELLS FARGO
      AND BERKADIA COMMERCIAL MORTGAGE                                                   ORENSTEIN, M.J.
                           Defendant(s)


                                                   SUMMONS IN A CIVIL ACTION

 To:(Defendant's name and address) KILPATRICK TOWNSEND AND STOCKTON LLP
                                           1114 Avenue of the Americas
                                           New York, NY 10036

                                           COLIN M. BERNARDINO
                                           1114 Avenue of the Americas
                                           New York, NY 10036                                          (Please See Attached)

           A lawsuit has been filed against you.

           Within 21 days after service ofthis summons on you(not counting the day you received it) — or 60 days if you
 are the United States or a United States agency, or an officer or employee ofthe United States described in Fed. R. Civ,
 P. 12(a)(2) or(3)— you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
 the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiffs attorney,
 whose name and address are:               Pro Se Plaintiffs:
                                                  BOYSIN LORICK                      CYNTHIA LORICK
                                                  38 UTICA ROAD                      38 UTICA ROAD
                                                 EDISON, NJ 08820                    EDISON, NJ 08820




           If you fail to respond,judgment by default will be entered against you for the relief demanded in the complaint.
 You also must file your answer or motion with the court.



                                                                              CLERK OF CO

                    17 2016
 Date:
                                                                                         Signature ofClerk or Deputy Clerk
Case
  Case
     1:18-cv-07178-ENV-JO
        1:18-cv-07178-ENV-JODocument
                              Document
                                     45-9
                                        14 Filed
                                            Filed06/01/20
                                                  05/07/19 Page
                                                            Page23
                                                                 3 of
                                                                   of 323PageID
                                                                          PageID#:#:48730




                                                                              U S. Postal ServiceTM
                                                                              CERTIFIED MAIL™ RECEIPT
                                                                          :                    MaH Only; W° Insurance CoveiwePm^id^
                                                                              delivery information visit our website at www.usps.com^

                                                                                                                                     <5^^0318

                                                                                        Certified Fee           $0.00
                                                                                                                                      Postma
                                                                                                                                        Here k
                                                                                 Return Receipt Fee             $0.00
                                                                          (Endorsement Required)
                                                                                                                WtOO
                                                                              RestnctedDellveiyFee
                                                                          (Endorsement Required)
                                                                                                 $0.
                                                                                                                                04M75019
                                                                               Total Postage & Fees

                                                                              Sent To


                                                                              Street, Apt No
                                                                              orPO Box No.



                                                                              PS Form'aSQO; August 2006                        See Reverse for instructions




                             UNITED STATES                                Certlficati
                           PfKTAL SERVICE,,                                      Mai

              This form may be uaeSjpr dMrjSstic and intematlonal matl.
              From
                                                                                                        111
                                                                                                                      in
                                                                                                        o

                                                                                                                ®z
                                                                                                        cr> deo" ->        ^

                                                                                                        ^ 0^<'Wytn
                                                                                                        o? oc Q.
                                                                                                        o     ai <




                           A/^
               PS Form 3817.April 2007 PSN 7530-02-000-9065
